          Case 7:21-cr-00197-PMH Document 95 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      -X


 UNITED STATES OF AMERICA,                                                           CONSENT TO PROCEED BY
                                                                                     VIDEO OR TELE CONFERENCE
                             -against-
                                                                                     7:21-0-00197-

Patricia Rlccardi
                             Defendant(s).
                                                                      -X


Defendant Patricia Riccardi hereby voluntarily consents to participate In the following
proceeding via 1X3 videoconferencing or ^ teleconferencing:


a Initial Appearance Before a Judicial Officer


         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Bail/Detcntion Hearing

D Conference Before a Judicial Officer - Assignment of Counsel

  (Ms. Riccardi authorized Benjamin Gold to affix her electronic signature to this form

  during a phone call on March 25, 2021).

 PO^TTU^U^ ^.U^^rfH/ 1^®>.»-(-^>
Defendant's Signature                                                Defendant's Counsel s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Patricia Riccardi                                                     Benjamin Gold

Print Defendant s Name                                               Print Counsel's Name



This jn'oceed ing was conducted by reliabj^lcico or telep^^fe ^^eiJ'e?^^Technology



Date'                                                                         TStrict Ju^^TI.S. Magistrat
